                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF ARKANSAS
                           NORTHERN DIVISION

TERRY FOSTER and                                                           PLAINTIFFS
JANIE BREWER

v.                            Case No. 3:20-cv-00135-BSM

RICK SHIPMAN CONSTRUCTION, INC.                                            DEFENDANT

                                        ORDER

       Plaintiffs’ motion for reconsideration [Doc. No. 14] is denied. A motion for

reconsideration is “not a vehicle for simple reargument on the merits.” Broadway v. Norris,

193 F.3d 987, 990 (8th Cir. 1999); see also Hagerman v. Yukon Energy Corp., 839 F.2d 407,

414 (8th Cir. 1988) (reconsideration not for new legal theories or evidence that could have

previously been presented).

       IT IS SO ORDERED this 2nd day of June, 2021.




                                                  UNITED STATES DISTRICT JUDGE
